Citation Nr: 0326178	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an increased rating for the residuals of 
a right shoulder sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for right leg 
thrombophlebitis.

3.  Entitlement to an increased rating for the residuals of a 
right fibula fracture with mild malunion, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962, and from May 1962 to February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, denied the benefits 
sought on appeal.


REMAND

The evidence of record shows that the veteran filed an 
application for VA pension benefits in August 1994.  In a 
June 1995 rating decision, entitlement to a nonservice-
connected pension was denied and the ratings for the 
veteran's service-connected disabilities were continued.  
Specifically, noncompensable evaluations were continued for 
the residuals of a right shoulder sprain and for right leg 
thrombophlebitis and a 10 percent evaluation was continued 
for the residuals of a fractured right fibula with mild 
malunion.  The veteran appealed the continuation of 
disability evaluations for his service-connected disabilities 
and, in an August 1996 rating decision, the rating for his 
right shoulder was increased to 10 percent.  The veteran 
continued his appeal of all three ratings.

The evidence of record includes VA examination reports dated 
in October 1994 and July 1996, and treatment records dated 
from 1994 to 1996.  All other treatment records associated 
with the veteran's claims folder are from the mental health 
clinic and unrelated to the claims here on appeal.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Following a review of the record, including the veteran's 
representative's presentation submitted in September 2003 
requesting a remand to the RO for a current examination of 
the veteran, the Board finds that it has no alternative but 
to remand this matter for additional development.  The record 
is considered to be stale even though the examinations 
performed at the outset of these claims were timely because, 
unfortunately, these claims have been pending for over six 
years and there is no medical evidence of record 
representative of a current disability picture.  Thus, the 
Board finds the record insufficient upon which to properly 
evaluate the veteran's current disabilities.

It is also important to note at this juncture that in 
November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] (the VCAA) was signed into legislation.  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO supplied the veteran with a copy of updated 
regulations in a June 2002 supplemental statement of the 
case, it has at no time specifically advised the veteran of 
his rights and responsibilities under the VCAA.  Therefore, 
considering the procedural outline as set forth in the VCAA 
in conjunction with the veteran's claims folder, the Board 
finds that it must also remand this matter to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran should be requested to 
supply the names and addresses of any 
and all medical specialists who may 
have treated him since 1996.  All 
relevant treatment records should be 
obtained and associated with the 
veteran's claims folder.

3.	After receipt of all identified 
treatment records, the veteran should 
be afforded a physical examination to 
determine the severity of his right 
shoulder disability, his right leg 
disability, and the residuals of the 
right fibula fracture.  Range of 
motion studies should be performed and 
the examiner should be requested to 
comment on the level of functional 
disability due to pain and limitation 
associated with each disability.  All 
opinions rendered should be 
accompanied by complete rationale and 
the examiner should comment upon 
his/her review of the veteran's 
current medical history.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




